FILED
                            NOT FOR PUBLICATION                                JUL 02 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


QIN ZHANG, an individual,                         No. 13-56362

               Plaintiff - Appellant,             D.C. No. 2:13-cv-00024-PSG-PJW

 v.
                                                  MEMORANDUM*
GOOGLE, INC., a Delaware Corporation;
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Qin Zhang appeals pro se from the district court’s judgment in her action

alleging federal and state law violations arising out of prior state court proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154

(9th Cir. 2003). We affirm.

      The district court properly dismissed Zhang’s federal claims sua sponte for

lack of subject matter jurisdiction under the Rooker-Feldman doctrine because the

claims were a forbidden “de facto appeal” of a prior state court judgment or were

“inextricably intertwined” with that judgment. See id. at 1163-65 (discussing

Rooker-Feldman doctrine); see also Henrichs v. Valley View Dev., 474 F.3d 609,

616 (9th Cir. 2007) (Rooker-Feldman doctrine barred plaintiff’s claim because the

relief sought “would require the district court to determine that the state court’s

decision was wrong and thus void”); Scholastic Entm’t, Inc. v. Fox Entm’t Grp.,

Inc., 336 F.3d 982, 985 (9th Cir. 2003) (a court may dismiss sua sponte for lack of

subject matter jurisdiction without violating due process).

      The district court properly dismissed Zhang’s state law claims due to the

absence of subject matter jurisdiction over any federal claims. See Scott v.

Pasadena Unified Sch. Dist., 306 F.3d 646, 664 (9th Cir. 2002) (a district court has

no discretion to retain supplemental jurisdiction over state law claims if it

dismisses federal claims for lack of subject matter jurisdiction).

      Zhang’s requests for judicial notice, set forth in her opening brief, are denied

as unnecessary.


                                           2                                     13-56362
      The Google defendants’ request for sanctions, set forth in their April 11,

2014 answering brief, is denied.

      Pursuant to the May 28, 2014 clerk order, the Clerk is directed to strike the

reply brief filed on March 27, 2014.

      AFFIRMED.




                                          3                                   13-56362